Citation Nr: 1536380	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  12-23 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for plantar warts of the right foot.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to October 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied a claim for a rating increase in excess of 10 percent for plantar wart, right foot.

In September 2014, the Veteran, sitting at the RO, testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is associated with the claims file.  The claim was remanded in December 2014 further development.


FINDING OF FACT

The Veteran's service-connected plantar wart of the right foot is manifested by complaints of pain and recurrent shaving, amounting to no worse than "moderate" impairment.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for a service-connected plantar wart of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.71a, 4.118, Diagnostic Codes 5284, 7819 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

In this regard, the Board finds that a letter dated in January 2010 satisfied the duty to notify.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).   The Veteran was notified of what evidence was necessary to support his claim and of his and VA's respective duties.  

VA's duty to assist has also been satisfied.  The Veteran's available VA treatment records are in the file.  All relevant records identified by the Veteran as relating to the claim have been obtained, to the extent possible.  The Veteran was also provided with VA examinations in July 2012 and February 2015.  The examiners reviewed the Veteran's medical history and recorded his current complaints and all pertinent findings.  There is no objective evidence indicating that there has been a material change in the severity of the service-connected right foot disability since he was last examined in February 2015.  See 38 C.F.R. § 3.327(a) (2014).  The information obtained during this examination is sufficient to rate the Veteran's disability under the appropriate diagnostic criteria.  In light of the foregoing, the Board concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Further, the RO/AMC substantially complied with the prior December 2014 remand directive by obtaining available treatment records and a VA examination that described all pathology and functional impairment associated with the Veteran's service-connected plantar warts, to include any scars.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the Board hearing in September 2014, the undersigned set forth the issue to be discussed at the hearing and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim, to include evidence indicating that the Veteran's service-connected right foot disability may have worsened in severity.  In addition, the claim was remanded to ensure that all information and evidence necessary to decide the claim was obtained.  Accordingly, any deficiency in the conducting of the hearing is nonprejudicial.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Rating

In this case, the RO assigned a 10 percent rating for the Veteran's plantar warts of the right foot, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 7819-5284.  The Veteran asserts that he is entitled to a rating in excess of 10 percent.  

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Service connection was originally awarded for plantar callus and wart, right foot, by means of a March 1982 RO decision, with a 10 percent disability rating.  The Veteran filed his current claim for an increased rating in December 2009.

When a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.

Under DC 7819, benign neoplasms may be rated as scars (DCs 7801-7805) or based on impaired function.  See also 38 C.F.R. § 4.118, DC 7820.  The Veteran's plantar warts/calluses are most analogous to non-burn-related scars.  

DC 7804 (unstable or painful scars) sets forth the disability ratings: 30 percent for five or more scars that are unstable or painful; 20 percent for three to four scars that are unstable or painful; or 10 percent for one or two scars that are unstable or painful.  According to DC 7804 Note (1), an "unstable" scar is a scar "where, for any reason, there is frequent loss of covering of skin over the scar."  Id.

DC 7805 provides that scars may be rated on disabling effects not considered in DCs 7800 to 7804.  Id.

Disabilities of the feet are evaluated under multiple Diagnostic Codes from 5276 to 5284.  Diagnostic Codes 5280, 5281, and 5282 do not provide ratings in excess of 10 percent.  Diagnostic Codes 5276 (flatfoot), 5277 (weak foot), 5278 (claw foot), and 5283 (malunion or nonunion of tarsal or metatarsal bones) are not applicable in this case.

Diagnostic Code 5284 provides criteria for rating other foot injuries.  A "moderate" foot injury warrants a 10 percent disability evaluation.  A "moderately severe" foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation.  A note to Diagnostic Code 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The terms "slight," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

A May 2011 VA treatment record reflects that the Veteran has an intractable plantar keratosis on the plantar aspect of the third metatarsal head on the right foot.  It was painful for him to walk.  However, the skin was intact with no lesion/ulcerations or erythema at that time.  His treatment, in part, consisted of reduction and debridement of all hyperkeratotic tissue and a spenco polysorb.  The Veteran was to follow-up in 8 months.

The July 2012 DBQ (Disability Benefits Questionnaire) reflects that he was diagnosed with plantar warts with hyperkeratosis consistent with past plantar wart excision.  The Veteran stated that his condition was painful and required periodic shaving, most recently in November 2011.  Physical examination revealed a central planter hyperkeratotic area consistent with past plantar wart excision.  The area was described as "1/2 x 1/2cm x palpable 1/2cm deep."  There was tenderness, but no wart.   The examiner characterized the Veteran's episodes as non-debilitating and noted that he developed plantar pain due to hyperkeratosis secondary to wart excision and other unrelated hyperketosis, and that 50 percent of the pain and hyperkeratosis was due, in part, to wart excision.  Further, the examiner stated that the residual hyperkeratosis limited the Veteran's ambulation and affected his gait periodically, as it redevelops and requires shaving.  After the shaving, the Veteran had no significant functional limits.  It was noted that the Veteran worked as an equipment engineer with no related work loss to date 

A March 2013 VA treatment record diagnosed the Veteran with plantar intractable plantar keratosis third metatarsophalangeal joint area (MPJ), right foot and shearing tyloma, intractable plantar keratosis on both halluces and sub second, fifth mpj, left foot.  A June 2014 VA podiatry consult reflects, in part, a diagnosis of intractable plantar keratosis third metatarsophalangeal joint area of the right foot and shearing tyloma.  The Veteran had debridement of his plantar keratosis.  (See VA treatment records from November 2010 to March 2015).  

At the hearing in September 2014, the Veteran testified that he has chronic pain and had to wear specialized shoes and receive treatment every 6 months for his right foot disability.  He also engaged in self-treatment (i.e., scraping) if he could not make it to the medical center.  (See Hearing Transcript pp. 5, 8).  He walked on the side of his foot at times because of the pain.

A February 2015 DBQ skin examination reports a history of a plantar wart on the right foot, which was removed.  A callus formed in the area of the wart.  The Veteran described that it felt like a "pebble in his shoe."  He stated shoe inserts helped a little.  He complained of pain and tenderness of the plantar surface with prolonged walking and standing.  There were no other pertinent physical findings, complication, conditions, signs, or symptoms, or any scars (surgical or otherwise) related to any condition or to the treatment.  He did not use any assistive devices as a normal mode of locomotion.  The examiner found that his right foot disability did impact his ability to work, explained as affecting his walking and that he could not jump or run.  There were no systemic manifestations.  He did not use oral or topical medications in the past 12 months for any skin condition.  

The Veteran was also afforded a VA foot examination in February 2015.  He complained of sharp pain in the area of the wart on his right foot that affected his walking.  The examiner noted that pain was present and was accentuated on manipulation.  The pain was in the area of the callus of the right foot, plantar side.  There was no indication of swelling on use.  The Veteran had extreme tenderness on the plantar surface of his foot.  There was no deformity.  The examiner indicated that the Veteran's right foot disability did not chronically compromise weight bearing.  However, it did affect prolonged walking and standing.  

Even considering the Veteran's credible lay statements, the Board finds that a disability rating in excess of 10 percent is not warranted for the plantar callus and wart of his right foot at any time throughout the period of appeal.  Here, the Veteran has consistently complained of pain in the area of the wart/callus on the plantar surface of his right foot.  At times, he walks on the side of his foot because of the pain.  The evidence also shows that he wears shoe inserts and that the wart/callus requires debridement on a regular basis, i.e., approximately every six months.  

With respect to the scar codes, the evidence does not show that the Veteran has three to four scars that are unstable or painful.  Nor do the scars involve an area of at least 12 square inches but less than 72 square inches.  Thus, a rating in excess of 10 percent is not warranted under DC 7801 or 7804.

With respect to other disabling effects, the right foot plantar wart/callus does not approximate a moderately severe disability.  38 C.F.R. §§ 4.71a, 4.118, DCs 5284, 7805.  The pain, occasional need for debridement, and wearing of a shoe insert, when viewed in context with other pertinent evidence of record, do not suggest an overarching disability picture that approximates moderately severe impairment of the right foot.   VA examiners have indicated that the right foot disability affects the Veteran's ability to perform prolonged walking and standing and that he could not jump or run.  However, the July 2012 VA examiner characterized it as non-debilitating and noted that it only limited the Veteran's ambulation and affected his gait periodically, as it redevelops and requires shaving.  After the shaving, the Veteran had no significant functional limits.  At that time, it was noted that he worked as an equipment engineer with no related work loss to date.  The February 2015 VA examiner also reported that the Veteran's right foot disability did not chronically compromise the Veteran's weight bearing.  In view of the foregoing, the Board finds that the Veteran's plantar wart/callus results in no more than moderate impairment.  The preponderance of the evidence is against entitlement to a rating in excess of 10 percent under DC 5284.

Finally, the Board finds that to assign the Veteran a separate 10 percent rating under DC 7804 for a painful scar would amount to pyramiding, as the Veteran's pain is contemplated by DC 5284 when determining his overall level of right foot impairment.  

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected plantar warts of the right foot.  The evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.   As noted above, his right foot disability is manifested primarily by pain.  This symptom, and its resulting impairment, is contemplated by the rating schedule.  Diagnostic code 5284 provides a disability rating on the basis of the severity of the disability or specific symptoms of the foot, to include pain and the corresponding impairment of function.  In short, there is nothing exceptional or unusual about the Veteran's plantar wart because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Simply, the Veteran has a "moderate" right foot disability that encompasses pain, recurrent shaving, and the need for shoe inserts.  

Therefore, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

An increased rating in excess of 10 percent for plantar warts of the right foot is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


